DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 31 May 2022. Claims 1 - 4, 6 - 11 and 13 - 15 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 31 May 2022 has been entered.
 
Claim Objections
The objections to claims 1, 8 and 15, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 31 May 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 1 - 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 31 May 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 4, 6 - 11 and 13 - 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive. 
On pages 8 - 9 of the remarks the Applicant’s Representative argues that neither Cao et al. nor Aoba disclose or suggest the claimed location map and position map. The Applicant’s Representative argues that “Cao et al. only discloses the identifying of key points on each portion of an articulated object and representing the key points as a heat map” and that Cao et al. thus do not disclose the claimed location map and position map features. In addition, the Applicant’s Representative argues that “Aoba discloses obtaining a plurality of positions and orientations of a work subject, but, like Cao et al., is deficient with respect to claimed location map and position map.” Therefore, the Applicant’s Representative argues that the previously applied references fail to disclose all of the features recited in independent claim 1. 
The Examiner respectfully disagrees, in part. 
The Examiner asserts that at least Cao et al. disclose “provid[ing] a location map, based on the identified location information, wherein the location map comprises at least one point representing a location in which the at least one object is put within the specified area”, “provid[ing] a position map, based on the identified positioning information” and wherein the position map comprises at least one graphic representing the at least one object, see at least the abstract, figures 4 - 5, page 1 paragraphs 0003 - 0005 and 0011 - 0012, page 2 paragraph 0020, page 3 paragraphs 0031 - 0034 and page 3 paragraph 0036 - page 4 paragraph 0037 of Cao et al. wherein they disclose that figure 4 “depicts a user interface 430 for providing a representation of identifying a key point 432a on each portion of an articulated object 432, according to embodiments described herein. Specifically, the user interface 430 may be provided during training and/or during testing of the convolutional neural network logic 144c”, that regarding testing “the user interface 430 may represent a two-dimensional testing image that includes key points without a heat map and may represent locations of interest in the two-dimensional image of the articulated object 432”, that “in some embodiments, testing may also utilize a heat map of the key points to demonstrate confidence of the identified key points and allow a user to re-implement training”, that figure 5 “depicts a user interface 530 for providing a representation of visualizing a six-dimensional representation of the articulated object 532”, that depending on the particular embodiment “a user interface (such as the user interface 530) may be presented with a line 532a, 532b drawn to identify at least one of the components of the articulated object 532” and that “once the pose estimation is complete, a verification procedure may be performed. Specifically, these embodiments may be configured to render the object model into the pose detected by the PnP and to compare the rendered object model with the hypothesized image region containing the object.” The Examiner asserts that at least the heatmap of the keypoints of Cao et al. corresponds to the claimed location map comprising at least one point representing a location in which the at least one object is put within the specified area and that at least the user interface 530 of Cao et al. presented with a line 532a, 532b drawn to identify at least one of the components of the articulated object 532 and providing the representation of visualizing the six-dimensional representation of the articulated object 532 corresponds to a position map comprising at least one graphic representing the at least one object. 
The Examiner notes that Cao et al. fail to disclose explicitly “wherein the position map comprises at least one arrow representing a direction in which the at least one object is put”. However, the Examiner asserts that newly cited analogous art Yamazaki discloses, at least, “provid[ing] a position map, based on the identified positioning information, wherein the position map comprises at least one arrow representing a direction in which the at least one object is put”, see at least the analysis of claims 1, 8 and 15 provided herein below in section 11 of the instant Office Action and figures 7 - 10, page 5 paragraphs 0058 - 0062 and page 7 paragraphs 0078 and 0086 - 0087 of Yamazaki wherein it is disclosed that figure 9 “is a view illustrating one example of the representative position posture 34. The representative position posture 34 is expressed using a pair of arrows 34a and 34b intersecting at a right angle. An intersection of the pair of arrows 34a and 34b, i.e., a position (representative position) of the representative position posture 34 is the gravity center position of a connected set 32 determined in step S3, and directions of the arrows 34a and 34b indicate a posture of the representative position posture 34. FIG. 9 illustrates the representative position posture 34 using two arrows 34a and 34b for convenience” and that “the arrow 34a is equivalent to the direction of the inertial main axis 33 determined in step S4. Use of the representative position posture 34 makes it possible to identify not only a position of the article 20 but also an extending direction of the article 20 and an inclination thereof, i.e., a posture of the article 20.” The Examiner asserts that at least the representative position posture 34 expressed using a pair of arrows 34a and 34b, wherein the arrow 34a is equivalent to the direction of the inertial main axis 33 of an object, of Yamazaki corresponds to the claimed position map comprising at least one arrow representing a direction in which the at least one object is put. 
Therefore, the Examiner asserts that Cao et al. in view of Yamazaki disclose the aforementioned disputed claim limitation(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 4, 6, 8 - 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. U.S. Publication No. 2019/0122380 A1 in view of Yamazaki U.S. Publication No. 2015/0124057 A1.

-	With regards to claim 1, Cao et al. disclose an electronic device (Cao et al., Figs. 1 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0021 - 0027, Pg. 4 ¶ 0038 - 0044) comprising: at least one sensor; (Cao et al., Fig. 1, Pg. 2 ¶ 0018, 0021, 0024 and 0026 - 0027, Pg. 3 ¶ 0029 and 0036, Pg. 4 ¶ 0040) a memory (Cao et al., Figs. 1 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0023 - 0024, Pg. 4 ¶ 0038 - 0040 and 0042 - 0043) configured to store instructions (Cao et al., Figs. 1 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0023 - 0025, Pg. 4 ¶ 0038 - 0040 and 0042 - 0044) and a training database, (Cao et al., Figs. 1 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0018 - 0020, 0023 - 0025 and 0028, Pg. 3 ¶ 0030 - 0033 and 0035, Pg. 4 ¶ 0039, 0042 and 0044 - 0045) the training database comprising training data on an object acquired by processing video-simulated sensor data for an arrangement of multiple ones of the object based on an artificial intelligence algorithm; (Cao et al., Figs. 1, 6 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 1 ¶ 0017 - Pg. 2 ¶ 0020, Pg. 2 ¶ 0023 - 0025, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0031, Pg. 3 ¶ 0035, Pg. 4 ¶ 0039, 0042 and 0044 - 0045 [“Training continues by rendering each object model in a variety of viewpoints, backgrounds, lighting conditions and articulations. Rendering the object model may include receiving a two-dimensional image of the articulated object in a plurality of scenarios; utilizing an image capture device to capture images of the articulated object; and/or overlaying the object model into two-dimensional images of these environments”, “In block 652, the object models may be rendered in a plurality of different poses”, “Some embodiments may be configured to render the object model created in block 652 into a plurality of poses and insert those object models into images for training the convolutional neural network logic 144c” and “in block 654, the convolutional neural network logic 144c may be trained utilizing deep learning that estimates positions of key points for the images from block 652”]) and a processor coupled with the at least one sensor and the memory, (Cao et al., Figs. 1 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0018 and 0021 - 0027, Pg. 3 ¶ 0029 and 0036, Pg. 4 ¶ 0038 - 0044) wherein the processor is configured to execute the instructions to cause the electronic device (Cao et al., Figs. 1 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0021 and 0023 - 0025, Pg. 4 ¶ 0038 - 0040 and 0042 - 0044) to: acquire data on a specified area including a plurality of objects including an instance of the object, using the at least one sensor; (Cao et al., Abstract, Figs. 1, 3 - 5, 7 & 8, Pg. 1 ¶ 0017 - Pg. 2 ¶ 0018, Pg. 2 ¶ 0020 - 0021, 0024 and 0026 - 0027, Pg. 3 ¶ 0029 - 0030 and 0032 - 0033, Pg. 3 ¶ 0035 - Pg. 4 ¶ 0037 [“Regarding testing, the user interface 430 may represent a two-dimensional testing image that includes key points without a heat map and may represent locations of interest in the two-dimensional image of the articulated object 432” and “FIG. 4 depicts the articulated object 432 in a first environment, while other embodiments may depict the articulated object 432 in a second environment, with different lighting, positioning, and clutter”]) identify location information and positioning information on at least one object of the instance of the object included in the specified area, based on the training database; (Cao et al., Abstract, Figs. 3 - 5, 7 & 8, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 - 0020 and 0026, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037, Pg. 4 ¶ 0045) provide a location map, based on the identified location information, (Cao et al., Abstract, Figs. 4, 5, 7 & 8, Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0020 and 0026 - 0027, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037) wherein the location map comprises at least one point representing a location in which the at least one object is put within the specified area; (Cao et al., Abstract, Figs. 4, 5 & 8, Pg. 1 ¶ 0003 - 0005 and 0011 - 0012, Pg. 2 ¶ 0020, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037 [“FIG. 4 depicts a user interface 430 for providing a representation of identifying a key point 432a on each portion of an articulated object 432, according to embodiments described herein. Specifically, the user interface 430 may be provided during training and/or during testing of the convolutional neural network logic 144c”, “Regarding testing, the user interface 430 may represent a two-dimensional testing image that includes key points without a heat map and may represent locations of interest in the two-dimensional image of the articulated object 432”, “in some embodiments, testing may also utilize a heat map of the key points to demonstrate confidence of the identified key points and allow a user to re-implement training” and “FIG. 5 depicts a user interface 530 for providing a representation of visualizing a six-dimensional representation of the articulated object 532, according to embodiments described herein. As illustrated, during testing of the convolutional neural network logic 144c, the remote computing device 104 may utilize the PnP module on a two-dimensional testing image to determine the six-dimensional pose of the articulated object (three Cartesian dimensions, plus pitch, roll, and yaw) from the two-dimensional key points that were identified of the articulated object 432 (FIG. 4). Depending on the particular embodiment, a user interface (such as the user interface 530) may be presented with a line 532a, 532b drawn to identify at least one of the components of the articulated object 532”]) provide a position map, based on the identified positioning information, (Cao et al., Abstract, Figs. 4, 5, 7 & 8, Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0020 and 0026 - 0027, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037) wherein the position map comprises at least one graphic representing the at least one object; (Cao et al., Abstract, Figs. 5, 7 & 8, Pg. 1 ¶ 0003 - 0005 and 0012, Pg. 3 ¶ 0032 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037 [“FIG. 5 depicts a user interface 530 for providing a representation of visualizing a six-dimensional representation of the articulated object 532, according to embodiments described herein. As illustrated, during testing of the convolutional neural network logic 144c, the remote computing device 104 may utilize the PnP module on a two-dimensional testing image to determine the six-dimensional pose of the articulated object (three Cartesian dimensions, plus pitch, roll, and yaw) from the two-dimensional key points that were identified of the articulated object 432 (FIG. 4). Depending on the particular embodiment, a user interface (such as the user interface 530) may be presented with a line 532a, 532b drawn to identify at least one of the components of the articulated object 532” and “render the object model into the pose detected by the PnP and to compare the rendered object model with the hypothesized image region containing the object”]) and transmit a control signal for picking the at least one object to a picking tool, based on the location map and the position map. (Cao et al., Abstract, Figs. 1, 4, 5 & 7 - 9, Pg. 1 ¶ 0002 - 0005, Pg. 2 ¶ 0020 - 0021, 0023 and 0025 - 0027, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0044 [“The robot device 106 may be configured to locate and/or grab an object (such as an articulated object) in an environment, based on a determined location and pose of the object” and “data related to the pose estimation may be sent to the robot device 106”]) Cao et al. fail to disclose explicitly acquiring data on a specified area including a plurality of instances of the object; and wherein the position map comprises at least one arrow representing a direction in which the at least one object is put. Pertaining to analogous art, Yamazaki discloses acquiring data on a specified area including a plurality of instances of the object, using the at least one sensor; (Yamazaki, Abstract, Figs. 1 & 2, Pg. 1 ¶ 0002 and 0009 - 0010, Pg. 2 ¶ 0030 - 0031, Pg. 2 ¶ 0034 - Pg. 3 ¶ 0036, Pg. 3 ¶ 0039, Pg. 6 ¶ 0076, Pg. 7 ¶ 0083, Pg. 8 ¶ 0091) identifying location information and positioning information on at least one object of the plurality of instances of the object included in the specified area; (Yamazaki, Abstract, Figs. 1, 2 & 7 - 10, Pg. 1 ¶ 0009 - 0010, Pg. 2 ¶ 0031, Pg. 4 ¶ 0055, Pg. 4 ¶ 0057 - Pg. 5 ¶ 0062, Pg. 6 ¶ 0076, Pg. 7 ¶ 0078 - 0082 and 0086 - 0087) providing a location map, based on the identified location information, wherein the location map comprises at least one point representing a location in which the at least one object is put within the specified area; (Yamazaki, Figs. 9 & 10, Pg. 2 ¶ 0031 and 0034, Pg. 3 ¶ 0036, Pg. 4 ¶ 0055, Pg. 5 ¶ 0061 - 0062, Pg. 6 ¶ 0076, Pg. 7 ¶ 0079 - 0080, 0083 and 0086 - 0087 [“FIG. 9 is a view illustrating one example of the representative position posture 34. The representative position posture 34 is expressed using a pair of arrows 34a and 34b intersecting at a right angle. An intersection of the pair of arrows 34a and 34b, i.e., a position (representative position) of the representative position posture 34 is the gravity center position of a connected set 32 determined in step S3”]) providing a position map, based on the identified positioning information, wherein the position map comprises at least one arrow representing a direction in which the at least one object is put; (Yamazaki, Figs. 7 - 10, Pg. 2 ¶ 0031, Pg. 4 ¶ 0057 - Pg. 5 ¶ 0062, Pg. 7 ¶ 0078 and 0086 - 0087 [“FIG. 9 illustrates the representative position posture 34 using two arrows 34a and 34b for convenience, but the representative position posture 34 is not present in a two-dimensional space but in a three-dimensional space, and therefore, actually expressed in a three-dimensional orthogonal coordinate system. Instead of the orthogonal coordinate system, various coordinate systems may express the representative position posture 34” and “Upon calculating the representative position posture 34, step S6 calculates a normal vector in a representative position of a connected set 32 of the plane surface or the curved surface determined in step S5. This normal vector is equivalent to the arrow 34b of the representative position posture 34. On the other hand, the arrow 34a is equivalent to the direction of the inertial main axis 33 determined in step S4”]) and transmitting a control signal for picking the at least one object to a picking tool, based on the location map and the position map. (Yamazaki, Figs. 1 & 18, Pg. 1 ¶ 0009 - 0010, Pg. 2 ¶ 0030 and 0034, Pg. 5 ¶ 0064 - 0065, Pg. 6 ¶ 0069 - 0071 and 0074 - 0076, Pg. 7 ¶ 0080 - 0081, 0083 - 0084 and 0087, Pg. 8 ¶ 0089) Cao et al. and Yamazaki are combinable because they are both directed towards robotic picking systems that employ image processing techniques to detect location and positioning information of objects that are to be picked up by robotic picking systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cao et al. with the teachings of Yamazaki. An initial modification of this modification would have been prompted in order to enhance the base device of Cao et al. with the well-known technique Yamazaki applied to a comparable device. Acquiring data on a specified area including a plurality of instances of the object, as taught by Yamazaki, would enhance the base device of Cao et al. by allowing for it to be utilized in a wider variety of environments and in an increased number of applications, such as pick and place and/or automated assembly applications wherein a plurality of instances of an object are normally present in a specified area for use by a picking tool, thereby improving its overall appeal and usefulness to potential end-users. Furthermore, this modification would have been prompted by the teachings and suggestions of Cao et al. that location and positioning information can be identified from an articulated object in a cluttered environment, see at least figures 3 - 5, page 1 paragraph 0002, page 2 paragraphs 0018 - 0019 and 0026 and page 3 paragraphs 0030 - 0033 of Cao et al. In addition, a second modification of this modification would have been prompted in order to substitute the position map of Cao et al. for the position map of Yamazaki. The position map of Yamazaki could be substituted in place of the position map of Cao et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the position map of Yamazaki would be utilized to represent the determined posture/pose of the at least one object. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that location information and positioning information would be identified for at least one object from data acquired on a specified area including a plurality of instances of the object so as to improve the overall appeal and usefulness of the base device of Cao et al. to potential end-users by allowing for it to be utilized in a wider variety of environments and in an increased number of applications and in that the position map of Yamazaki would be utilized to represent the identified posture/pose of the at least one object. Therefore, it would have been obvious to combine Cao et al. with Yamazaki to obtain the invention as specified in claim 1. 

-	With regards to claim 8, Cao et al. disclose a method of an electronic device, (Cao et al., Abstract, Figs.1 & 6 - 9, Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0021 - 0027, Pg. 3 ¶ 0032 - 0033, Pg. 3 ¶ 0035 - Pg. 4 ¶ 0038) the method comprising: obtaining a training database, (Cao et al., Figs. 1, 6 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 1 ¶ 0017 - Pg. 2 ¶ 0020, Pg. 2 ¶ 0023 - 0025 and 0028, Pg. 3 ¶ 0030 - 0033 and 0035, Pg. 4 ¶ 0039, 0042 and 0044 - 0045) the training database comprising training data on an object acquired by processing video-simulated sensor data for an arrangement of multiple ones of the object based on an artificial intelligence algorithm; (Cao et al., Figs. 1, 6 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 1 ¶ 0017 - Pg. 2 ¶ 0020, Pg. 2 ¶ 0023 - 0025, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0031, Pg. 3 ¶ 0035, Pg. 4 ¶ 0039, 0042 and 0044 - 0045 [“Training continues by rendering each object model in a variety of viewpoints, backgrounds, lighting conditions and articulations. Rendering the object model may include receiving a two-dimensional image of the articulated object in a plurality of scenarios; utilizing an image capture device to capture images of the articulated object; and/or overlaying the object model into two-dimensional images of these environments”, “In block 652, the object models may be rendered in a plurality of different poses”, “Some embodiments may be configured to render the object model created in block 652 into a plurality of poses and insert those object models into images for training the convolutional neural network logic 144c” and “in block 654, the convolutional neural network logic 144c may be trained utilizing deep learning that estimates positions of key points for the images from block 652”]) acquiring data on a specified area including a plurality of objects including an instance of the object, using at least one sensor; (Cao et al., Abstract, Figs. 1, 3 - 5, 7 & 8, Pg. 1 ¶ 0017 - Pg. 2 ¶ 0018, Pg. 2 ¶ 0020 - 0021, 0024 and 0026 - 0027, Pg. 3 ¶ 0029 - 0030 and 0032 - 0033, Pg. 3 ¶ 0035 - Pg. 4 ¶ 0037 [“Regarding testing, the user interface 430 may represent a two-dimensional testing image that includes key points without a heat map and may represent locations of interest in the two-dimensional image of the articulated object 432” and “FIG. 4 depicts the articulated object 432 in a first environment, while other embodiments may depict the articulated object 432 in a second environment, with different lighting, positioning, and clutter”]) identifying location information and positioning information on at least one object of the instance of the object included in the specified area, based on the training database; (Cao et al., Abstract, Figs. 3 - 5, 7 & 8, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 - 0020 and 0026, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037, Pg. 4 ¶ 0045) providing a location map, based on the identified location information, (Cao et al., Abstract, Figs. 4, 5, 7 & 8, Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0020 and 0026 - 0027, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037) wherein the location map comprises at least one point representing a location in which the at least one object is put within the specified area; (Cao et al., Abstract, Figs. 4, 5 & 8, Pg. 1 ¶ 0003 - 0005 and 0011 - 0012, Pg. 2 ¶ 0020, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037 [“FIG. 4 depicts a user interface 430 for providing a representation of identifying a key point 432a on each portion of an articulated object 432, according to embodiments described herein. Specifically, the user interface 430 may be provided during training and/or during testing of the convolutional neural network logic 144c”, “Regarding testing, the user interface 430 may represent a two-dimensional testing image that includes key points without a heat map and may represent locations of interest in the two-dimensional image of the articulated object 432”, “in some embodiments, testing may also utilize a heat map of the key points to demonstrate confidence of the identified key points and allow a user to re-implement training” and “FIG. 5 depicts a user interface 530 for providing a representation of visualizing a six-dimensional representation of the articulated object 532, according to embodiments described herein. As illustrated, during testing of the convolutional neural network logic 144c, the remote computing device 104 may utilize the PnP module on a two-dimensional testing image to determine the six-dimensional pose of the articulated object (three Cartesian dimensions, plus pitch, roll, and yaw) from the two-dimensional key points that were identified of the articulated object 432 (FIG. 4). Depending on the particular embodiment, a user interface (such as the user interface 530) may be presented with a line 532a, 532b drawn to identify at least one of the components of the articulated object 532”]) providing a position map, based on the identified positioning information, (Cao et al., Abstract, Figs. 4, 5, 7 & 8, Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0020 and 0026 - 0027, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037) wherein the position map comprises at least one graphic representing the at least one object; (Cao et al., Abstract, Figs. 5, 7 & 8, Pg. 1 ¶ 0003 - 0005 and 0012, Pg. 3 ¶ 0032 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037 [“FIG. 5 depicts a user interface 530 for providing a representation of visualizing a six-dimensional representation of the articulated object 532, according to embodiments described herein. As illustrated, during testing of the convolutional neural network logic 144c, the remote computing device 104 may utilize the PnP module on a two-dimensional testing image to determine the six-dimensional pose of the articulated object (three Cartesian dimensions, plus pitch, roll, and yaw) from the two-dimensional key points that were identified of the articulated object 432 (FIG. 4). Depending on the particular embodiment, a user interface (such as the user interface 530) may be presented with a line 532a, 532b drawn to identify at least one of the components of the articulated object 532” and “render the object model into the pose detected by the PnP and to compare the rendered object model with the hypothesized image region containing the object”]) and transmitting a control signal for picking the at least one object to a picking tool, based on the location map and the position map. (Cao et al., Abstract, Figs. 1, 4, 5 & 7 - 9, Pg. 1 ¶ 0002 - 0005, Pg. 2 ¶ 0020 - 0021, 0023 and 0025 - 0027, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0044 [“The robot device 106 may be configured to locate and/or grab an object (such as an articulated object) in an environment, based on a determined location and pose of the object” and “data related to the pose estimation may be sent to the robot device 106”]) Cao et al. fail to disclose explicitly acquiring data on a specified area including a plurality of instances of the object; and wherein the position map comprises at least one arrow representing a direction in which the at least one object is put. Pertaining to analogous art, Yamazaki discloses acquiring data on a specified area including a plurality of instances of the object, using at least one sensor; (Yamazaki, Abstract, Figs. 1 & 2, Pg. 1 ¶ 0002 and 0009 - 0010, Pg. 2 ¶ 0030 - 0031, Pg. 2 ¶ 0034 - Pg. 3 ¶ 0036, Pg. 3 ¶ 0039, Pg. 6 ¶ 0076, Pg. 7 ¶ 0083, Pg. 8 ¶ 0091) identifying location information and positioning information on at least one object of the plurality of instances of the object included in the specified area; (Yamazaki, Abstract, Figs. 1, 2 & 7 - 10, Pg. 1 ¶ 0009 - 0010, Pg. 2 ¶ 0031, Pg. 4 ¶ 0055, Pg. 4 ¶ 0057 - Pg. 5 ¶ 0062, Pg. 6 ¶ 0076, Pg. 7 ¶ 0078 - 0082 and 0086 - 0087) providing a location map, based on the identified location information, wherein the location map comprises at least one point representing a location in which the at least one object is put within the specified area; (Yamazaki, Figs. 9 & 10, Pg. 2 ¶ 0031 and 0034, Pg. 3 ¶ 0036, Pg. 4 ¶ 0055, Pg. 5 ¶ 0061 - 0062, Pg. 6 ¶ 0076, Pg. 7 ¶ 0079 - 0080, 0083 and 0086 - 0087 [“FIG. 9 is a view illustrating one example of the representative position posture 34. The representative position posture 34 is expressed using a pair of arrows 34a and 34b intersecting at a right angle. An intersection of the pair of arrows 34a and 34b, i.e., a position (representative position) of the representative position posture 34 is the gravity center position of a connected set 32 determined in step S3”]) providing a position map, based on the identified positioning information, wherein the position map comprises at least one arrow representing a direction in which the at least one object is put; (Yamazaki, Figs. 7 - 10, Pg. 2 ¶ 0031, Pg. 4 ¶ 0057 - Pg. 5 ¶ 0062, Pg. 7 ¶ 0078 and 0086 - 0087 [“FIG. 9 illustrates the representative position posture 34 using two arrows 34a and 34b for convenience, but the representative position posture 34 is not present in a two-dimensional space but in a three-dimensional space, and therefore, actually expressed in a three-dimensional orthogonal coordinate system. Instead of the orthogonal coordinate system, various coordinate systems may express the representative position posture 34” and “Upon calculating the representative position posture 34, step S6 calculates a normal vector in a representative position of a connected set 32 of the plane surface or the curved surface determined in step S5. This normal vector is equivalent to the arrow 34b of the representative position posture 34. On the other hand, the arrow 34a is equivalent to the direction of the inertial main axis 33 determined in step S4”]) and transmitting a control signal for picking the at least one object to a picking tool, based on the location map and the position map. (Yamazaki, Figs. 1 & 18, Pg. 1 ¶ 0009 - 0010, Pg. 2 ¶ 0030 and 0034, Pg. 5 ¶ 0064 - 0065, Pg. 6 ¶ 0069 - 0071 and 0074 - 0076, Pg. 7 ¶ 0080 - 0081, 0083 - 0084 and 0087, Pg. 8 ¶ 0089) Cao et al. and Yamazaki are combinable because they are both directed towards robotic picking systems that employ image processing techniques to detect location and positioning information of objects that are to be picked up by robotic picking systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cao et al. with the teachings of Yamazaki. An initial modification of this modification would have been prompted in order to enhance the base device of Cao et al. with the well-known technique Yamazaki applied to a comparable device. Acquiring data on a specified area including a plurality of instances of the object, as taught by Yamazaki, would enhance the base device of Cao et al. by allowing for it to be utilized in a wider variety of environments and in an increased number of applications, such as pick and place and/or automated assembly applications wherein a plurality of instances of an object are normally present in a specified area for use by a picking tool, thereby improving its overall appeal and usefulness to potential end-users. Furthermore, this modification would have been prompted by the teachings and suggestions of Cao et al. that location and positioning information can be identified from an articulated object in a cluttered environment, see at least figures 3 - 5, page 1 paragraph 0002, page 2 paragraphs 0018 - 0019 and 0026 and page 3 paragraphs 0030 - 0033 of Cao et al. In addition, a second modification of this modification would have been prompted in order to substitute the position map of Cao et al. for the position map of Yamazaki. The position map of Yamazaki could be substituted in place of the position map of Cao et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the position map of Yamazaki would be utilized to represent the determined posture/pose of the at least one object. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that location information and positioning information would be identified for at least one object from data acquired on a specified area including a plurality of instances of the object so as to improve the overall appeal and usefulness of the base device of Cao et al. to potential end-users by allowing for it to be utilized in a wider variety of environments and in an increased number of applications and in that the position map of Yamazaki would be utilized to represent the identified posture/pose of the at least one object. Therefore, it would have been obvious to combine Cao et al. with Yamazaki to obtain the invention as specified in claim 8. 

-	With regards to claim 15, Cao et al. disclose a non-transitory computer-readable storage medium for storing one or more programs which, when executed by a processor of an electronic device, cause the electronic device (Cao et al., Figs. 1 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0021 - 0025, Pg. 4 ¶ 0038 - 0040 and 0042 - 0044, Pg. 5 ¶ 0047) to: obtain a training database, (Cao et al., Figs. 1, 6 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 1 ¶ 0017 - Pg. 2 ¶ 0020, Pg. 2 ¶ 0023 - 0025 and 0028, Pg. 3 ¶ 0030 - 0033 and 0035, Pg. 4 ¶ 0039, 0042 and 0044 - 0045) the training database comprising training data on an object acquired by processing video-simulated sensor data for an arrangement of multiple ones of the object based on an artificial intelligence algorithm; (Cao et al., Figs. 1, 6 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 1 ¶ 0017 - Pg. 2 ¶ 0020, Pg. 2 ¶ 0023 - 0025, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0031, Pg. 3 ¶ 0035, Pg. 4 ¶ 0039, 0042 and 0044 - 0045 [“Training continues by rendering each object model in a variety of viewpoints, backgrounds, lighting conditions and articulations. Rendering the object model may include receiving a two-dimensional image of the articulated object in a plurality of scenarios; utilizing an image capture device to capture images of the articulated object; and/or overlaying the object model into two-dimensional images of these environments”, “In block 652, the object models may be rendered in a plurality of different poses”, “Some embodiments may be configured to render the object model created in block 652 into a plurality of poses and insert those object models into images for training the convolutional neural network logic 144c” and “in block 654, the convolutional neural network logic 144c may be trained utilizing deep learning that estimates positions of key points for the images from block 652”]) acquire data on a specified area including a plurality of objects including an instance of the object, using at least one sensor; (Cao et al., Abstract, Figs. 1, 3 - 5, 7 & 8, Pg. 1 ¶ 0017 - Pg. 2 ¶ 0018, Pg. 2 ¶ 0020 - 0021, 0024 and 0026 - 0027, Pg. 3 ¶ 0029 - 0030 and 0032 - 0033, Pg. 3 ¶ 0035 - Pg. 4 ¶ 0037 [“Regarding testing, the user interface 430 may represent a two-dimensional testing image that includes key points without a heat map and may represent locations of interest in the two-dimensional image of the articulated object 432” and “FIG. 4 depicts the articulated object 432 in a first environment, while other embodiments may depict the articulated object 432 in a second environment, with different lighting, positioning, and clutter”]) identify location information and positioning information on at least one object of the instance of the object included in the specified area, based on the training database (Cao et al., Abstract, Figs. 1 & 3 - 8, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 - 0020 and 0026, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037, Pg. 4 ¶ 0045) which comprises data on the at least one object acquired based on the training data; (Cao et al., Abstract, Figs. 1 & 3 - 8, Pg. 1 ¶ 0004 - 0005, Pg. 1 ¶ 0017 - Pg. 2 ¶ 0020, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037, Pg. 4 ¶ 0042 and 0045) provide a location map, based on the identified location information, (Cao et al., Abstract, Figs. 4, 5, 7 & 8, Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0020 and 0026 - 0027, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037) wherein the location map comprises at least one point representing a location in which the at least one object is put within the specified area; (Cao et al., Abstract, Figs. 4, 5 & 8, Pg. 1 ¶ 0003 - 0005 and 0011 - 0012, Pg. 2 ¶ 0020, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037 [“FIG. 4 depicts a user interface 430 for providing a representation of identifying a key point 432a on each portion of an articulated object 432, according to embodiments described herein. Specifically, the user interface 430 may be provided during training and/or during testing of the convolutional neural network logic 144c”, “Regarding testing, the user interface 430 may represent a two-dimensional testing image that includes key points without a heat map and may represent locations of interest in the two-dimensional image of the articulated object 432”, “in some embodiments, testing may also utilize a heat map of the key points to demonstrate confidence of the identified key points and allow a user to re-implement training” and “FIG. 5 depicts a user interface 530 for providing a representation of visualizing a six-dimensional representation of the articulated object 532, according to embodiments described herein. As illustrated, during testing of the convolutional neural network logic 144c, the remote computing device 104 may utilize the PnP module on a two-dimensional testing image to determine the six-dimensional pose of the articulated object (three Cartesian dimensions, plus pitch, roll, and yaw) from the two-dimensional key points that were identified of the articulated object 432 (FIG. 4). Depending on the particular embodiment, a user interface (such as the user interface 530) may be presented with a line 532a, 532b drawn to identify at least one of the components of the articulated object 532”]) provide a position map, based on the identified positioning information, (Cao et al., Abstract, Figs. 4, 5, 7 & 8, Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0020 and 0026 - 0027, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037) wherein the position map comprises at least one graphic representing the at least one object is put; (Cao et al., Abstract, Figs. 5, 7 & 8, Pg. 1 ¶ 0003 - 0005 and 0012, Pg. 3 ¶ 0032 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037 [“FIG. 5 depicts a user interface 530 for providing a representation of visualizing a six-dimensional representation of the articulated object 532, according to embodiments described herein. As illustrated, during testing of the convolutional neural network logic 144c, the remote computing device 104 may utilize the PnP module on a two-dimensional testing image to determine the six-dimensional pose of the articulated object (three Cartesian dimensions, plus pitch, roll, and yaw) from the two-dimensional key points that were identified of the articulated object 432 (FIG. 4). Depending on the particular embodiment, a user interface (such as the user interface 530) may be presented with a line 532a, 532b drawn to identify at least one of the components of the articulated object 532” and “render the object model into the pose detected by the PnP and to compare the rendered object model with the hypothesized image region containing the object”]) and transmit a control signal for picking the at least one object to a picking tool, based on the location map and the position map. (Cao et al., Abstract, Figs. 1, 4, 5 & 7 - 9, Pg. 1 ¶ 0002 - 0005, Pg. 2 ¶ 0020 - 0021, 0023 and 0025 - 0027, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0044 [“The robot device 106 may be configured to locate and/or grab an object (such as an articulated object) in an environment, based on a determined location and pose of the object” and “data related to the pose estimation may be sent to the robot device 106”]) Cao et al. fail to disclose explicitly acquiring data on a specified area including a plurality of instances of the object; and wherein the position map comprises at least one arrow representing a direction in which the at least one object is put. Pertaining to analogous art, Yamazaki discloses acquiring data on a specified area including a plurality of instances of the object, using at least one sensor; (Yamazaki, Abstract, Figs. 1 & 2, Pg. 1 ¶ 0002 and 0009 - 0010, Pg. 2 ¶ 0030 - 0031, Pg. 2 ¶ 0034 - Pg. 3 ¶ 0036, Pg. 3 ¶ 0039, Pg. 6 ¶ 0076, Pg. 7 ¶ 0083, Pg. 8 ¶ 0091) identifying location information and positioning information on at least one object of the plurality of instances of the object included in the specified area; (Yamazaki, Abstract, Figs. 1, 2 & 7 - 10, Pg. 1 ¶ 0009 - 0010, Pg. 2 ¶ 0031, Pg. 4 ¶ 0055, Pg. 4 ¶ 0057 - Pg. 5 ¶ 0062, Pg. 6 ¶ 0076, Pg. 7 ¶ 0078 - 0082 and 0086 - 0087) providing a location map, based on the identified location information, wherein the location map comprises at least one point representing a location in which the at least one object is put within the specified area; (Yamazaki, Figs. 9 & 10, Pg. 2 ¶ 0031 and 0034, Pg. 3 ¶ 0036, Pg. 4 ¶ 0055, Pg. 5 ¶ 0061 - 0062, Pg. 6 ¶ 0076, Pg. 7 ¶ 0079 - 0080, 0083 and 0086 - 0087 [“FIG. 9 is a view illustrating one example of the representative position posture 34. The representative position posture 34 is expressed using a pair of arrows 34a and 34b intersecting at a right angle. An intersection of the pair of arrows 34a and 34b, i.e., a position (representative position) of the representative position posture 34 is the gravity center position of a connected set 32 determined in step S3”]) providing a position map, based on the identified positioning information, wherein the position map comprises at least one arrow representing a direction in which the at least one object is put; (Yamazaki, Figs. 7 - 10, Pg. 2 ¶ 0031, Pg. 4 ¶ 0057 - Pg. 5 ¶ 0062, Pg. 7 ¶ 0078 and 0086 - 0087 [“FIG. 9 illustrates the representative position posture 34 using two arrows 34a and 34b for convenience, but the representative position posture 34 is not present in a two-dimensional space but in a three-dimensional space, and therefore, actually expressed in a three-dimensional orthogonal coordinate system. Instead of the orthogonal coordinate system, various coordinate systems may express the representative position posture 34” and “Upon calculating the representative position posture 34, step S6 calculates a normal vector in a representative position of a connected set 32 of the plane surface or the curved surface determined in step S5. This normal vector is equivalent to the arrow 34b of the representative position posture 34. On the other hand, the arrow 34a is equivalent to the direction of the inertial main axis 33 determined in step S4”]) and transmitting a control signal for picking the at least one object to a picking tool, based on the location map and the position map. (Yamazaki, Figs. 1 & 18, Pg. 1 ¶ 0009 - 0010, Pg. 2 ¶ 0030 and 0034, Pg. 5 ¶ 0064 - 0065, Pg. 6 ¶ 0069 - 0071 and 0074 - 0076, Pg. 7 ¶ 0080 - 0081, 0083 - 0084 and 0087, Pg. 8 ¶ 0089) Cao et al. and Yamazaki are combinable because they are both directed towards robotic picking systems that employ image processing techniques to detect location and positioning information of objects that are to be picked up by robotic picking systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cao et al. with the teachings of Yamazaki. An initial modification of this modification would have been prompted in order to enhance the base device of Cao et al. with the well-known technique Yamazaki applied to a comparable device. Acquiring data on a specified area including a plurality of instances of the object, as taught by Yamazaki, would enhance the base device of Cao et al. by allowing for it to be utilized in a wider variety of environments and in an increased number of applications, such as pick and place and/or automated assembly applications wherein a plurality of instances of an object are normally present in a specified area for use by a picking tool, thereby improving its overall appeal and usefulness to potential end-users. Furthermore, this modification would have been prompted by the teachings and suggestions of Cao et al. that location and positioning information can be identified from an articulated object in a cluttered environment, see at least figures 3 - 5, page 1 paragraph 0002, page 2 paragraphs 0018 - 0019 and 0026 and page 3 paragraphs 0030 - 0033 of Cao et al. In addition, a second modification of this modification would have been prompted in order to substitute the position map of Cao et al. for the position map of Yamazaki. The position map of Yamazaki could be substituted in place of the position map of Cao et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the position map of Yamazaki would be utilized to represent the determined posture/pose of the at least one object. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that location information and positioning information would be identified for at least one object from data acquired on a specified area including a plurality of instances of the object so as to improve the overall appeal and usefulness of the base device of Cao et al. to potential end-users by allowing for it to be utilized in a wider variety of environments and in an increased number of applications and in that the position map of Yamazaki would be utilized to represent the identified posture/pose of the at least one object. Therefore, it would have been obvious to combine Cao et al. with Yamazaki to obtain the invention as specified in claim 15. 

-	With regards to claims 2 and 9, Cao et al. in view of Yamazaki disclose the electronic device and method of claims 1 and 8, respectively, wherein the at least one sensor comprises a sensor configured to sense at least one of whether the object is included in the specified area, a shape of the object, a location of the object, or a position of the object. (Cao et al., Abstract, Figs. 1, 4, 5, 7 & 8, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0018 - 0021 and 0026 - 0027, Pg. 3 ¶ 0029 - Pg. 4 ¶ 0037, Pg. 4 ¶ 0045) In addition, analogous art Yamazaki discloses wherein the at least one sensor comprises a sensor configured to sense at least one of whether the object is included in the specified area, a shape of the object, a location of the object, or a position of the object. (Yamazaki, Abstract, Figs. 1, 2 & 7 - 10, Pg. 1 ¶ 0009 - 0010, Pg. 2 ¶ 0030 - 0031, Pg. 2 ¶ 0034 - Pg. 3 ¶ 0036, Pg. 4 ¶ 0055, Pg. 4 ¶ 0057 - Pg. 5 ¶ 0062, Pg. 6 ¶ 0076, Pg. 7 ¶ 0078 - 0080, 0083 and 0086 - 0087, Pg. 8 ¶ 0091) 

-	With regards to claims 3 and 10, Cao et al. in view of Yamazaki disclose the electronic device and method of claims 1 and 8, respectively, wherein the data on the specified area comprises image information of an image related to the specified area. (Cao et al., Abstract, Figs. 1, 4, 5, 7 & 8, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0018 - 0019 and 0026 - 0027, Pg. 3 ¶ 0029 - 0030, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037) In addition, analogous art Yamazaki discloses wherein the data on the specified area comprises image information of an image related to the specified area. (Yamazaki, Figs. 1, 2 & 8, Pg. 2 ¶ 0030 - 0031, Pg. 2 ¶ 0034 - Pg. 3 ¶ 0036, Pg. 8 ¶ 0091) 

-	With regards to claims 4 and 11, Cao et al. in view of Yamazaki disclose the electronic device and method of claims 1 and 8, respectively, wherein the location information of the at least one object comprises at least one of an x-axis value, a y-axis value, or a z-axis value, on the specified area, of the at least one object, (Cao et al., Fig. 7, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 - 0020 and 0026, Pg. 3 ¶ 0032 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037, Pg. 4 ¶ 0045 [“during testing of the convolutional neural network logic 144c, the remote computing device 104 may utilize the PnP module on a two-dimensional testing image to determine the six-dimensional pose of the articulated object (three Cartesian dimensions, plus pitch, roll, and yaw) from the two-dimensional key points that were identified of the articulated object 432”]) and the positioning information of the at least one object comprises at least one of information on a yaw of the at least one object, information on a roll of the at least one object, or information on a pitch of the at least one object. (Cao et al., Fig. 7, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 - 0020 and 0026, Pg. 3 ¶ 0032 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037, Pg. 4 ¶ 0045 [“during testing of the convolutional neural network logic 144c, the remote computing device 104 may utilize the PnP module on a two-dimensional testing image to determine the six-dimensional pose of the articulated object (three Cartesian dimensions, plus pitch, roll, and yaw) from the two-dimensional key points that were identified of the articulated object 432”]) 

-	With regards to claims 6 and 13, Cao et al. in view of Yamazaki disclose the electronic device and method of claims 1 and 8, respectively, wherein the instructions further cause the electronic device to: provide the location map and the position map, based the artificial intelligence algorithm. (Cao et al., Abstract, Figs. 4, 5, 7 & 8, Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0020 and 0026 - 0027, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037) 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. U.S. Publication No. 2019/0122380 A1 in view of Yamazaki U.S. Publication No. 2015/0124057 A1 as applied to claims 1 and 11 above, and further in view of Aoba U.S. Publication No. 2012/0259462 A1.

-	With regards to claims 7 and 14, Cao et al. in view of Yamazaki disclose the electronic device and method of claims 1 and 11, respectively, wherein the instructions further cause the electronic device to: process the data on the specified area, the location information of the at least one object, and the positioning information of the at least one object, based on the artificial intelligence algorithm; (Cao et al., Figs. 1 & 4 - 9, Pg. 2 ¶ 0018 - 0020, Pg. 3 ¶ 0030 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037) and update the training database based on the processing, (Cao et al., Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037) and wherein the training database comprises the location information of the at least one object, and video information of the at least one object, (Cao et al., Figs. 1 - 6 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 1 ¶ 0017 - Pg. 2 ¶ 0019, Pg. 2 ¶ 0023 - 0025, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0030, Pg. 3 ¶ 0035) and the video information comprises virtual data representing the at least one object, and information provided based on the artificial intelligence algorithm. (Cao et al., Figs. 1 - 6 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0018 - 0019 and 0023 - 0025, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0032, Pg. 3 ¶ 0035, Pg. 4 ¶ 0042 - 0045) Cao et al. fail to disclose expressly wherein the training database comprises the positioning information of the at least one object. Pertaining to analogous art, Aoba discloses wherein the training database comprises the location information of the at least one object, the positioning information of the at least one object, and video information of the at least one object, (Aoba, Figs. 1, 3 - 5, 11A - 17 and 19 - 21, Pg. 2 ¶ 0036 - 0037, Pg. 3 ¶ 0040 - 0046, Pg. 5 ¶ 0064 - 0067, Pg. 6 ¶ 0070 - Pg. 7 ¶ 0077, Pg. 7 ¶ 0082 - 0086, Pg. 8 ¶ 0099 - 0100) and the video information comprises virtual data representing the at least one object, and information provided based on the artificial intelligence algorithm. (Aoba et al., Figs. 3 - 5, 13, 16, 17, 20 & 21, Pg. 2 ¶ 0036 - 0037, Pg. 3 ¶ 0040 - 0043 and 0046, Pg. 6 ¶ 0072 - Pg. 7 ¶ 0077, Pg. 7 ¶ 0082 - 0086) Cao et al. in view of Yamazaki and Aoba are combinable because they are all directed towards robotic picking systems that employ image processing techniques to detect location and positioning information of objects that are to be picked up by robotic picking systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Cao et al. in view of Yamazaki with the teachings of Aoba. This modification would have been prompted in order to enhance the combined base device of Cao et al. in view of Yamazaki with the well-known technique Aoba applied to a comparable device. Including the positioning information of the at least one object within the training database, as taught by Aoba, would enhance the combined base device by further improving the accuracy and reliability of its pose estimation process since object poses estimated during training would be able to be compared against the actual poses of the objects utilized during the training so as to verify that the combined base device is correctly recovering the pose of objects and, if not, help it improve its pose estimation during subsequent training iterations. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the positioning information of the at least one object would be included within the training database so as to enable the poses of objects estimated during training to be verified against the actual poses of the objects utilized during the training thereby allowing for the accuracy of the pose estimation process to be tracked during training so as to ensure that poses of objects can be accurately and reliably recovered after the training is complete. Therefore, it would have been obvious to combine Cao et al. in view of Yamazaki with Aoba to obtain the invention as specified in claims 7 and 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ando U.S. Publication No. 2017/0151672 A1; which is directed towards a workpiece handling system, wherein the system controls a robot to handle a workpiece based on a position and posture of the workpiece and wherein the position and posture of the workpiece is calculated by comparing measurement data of the workpiece obtained by a 3D measuring device against a 3D model of the workpiece. 
Atohira et al. U.S. Publication No. 2015/0261899 A1; which is directed towards a robot simulation system for simulating a process of taking out workpieces from a large number of bulk stacked workpieces, wherein the process of taking out the workpieces is simulated based on the positions and postures of workpiece models that are placed into a virtual space and wherein the position and posture of the workpiece models is calculated based on matching three-dimensional information of the workpiece models with shape models of the workpiece models. 
Chelian et al. U.S. Patent No. 9,002,098; which is directed towards a robotic visual perception system for determining a position and pose of a three-dimensional object based on visual input received from a sensor, wherein a robotic system grasps and manipulates the object based on the determined position and pose of the object. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667